Citation Nr: 1516188	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  07-37 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Mother



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  He died in January 2010.  The appellant is his daughter (substituting for him in this appeal).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for diabetes and assigned the initial rating.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2014 the case was remanded for additional development.

[A June 2003 rating decision granted the Veteran service connection for diabetes mellitus.  He did not file a notice of disagreement (NOD) with that decision in the year following, but pertinent new evidence (records of VA treatment for diabetes) was received in August 2003.  The RO advised the Veteran (by August 2003 letter) that it was "working on [the] claim for increase for service connected compensation benefits for: diabetes mellitus," and ultimately decided the matter in a May 2007 rating decision (after the Veteran had filed a December 2006 claim for increase, which given the circumstances is reasonably considered a timely NOD with the June 2003 rating decision).  As the RO's prolonged processing of the evidence received in August 2003 tolled the June 2003 rating decision becoming final (until the May 2007 readjudication) (see 38 C.F.R. § 3.156(b)), the Board finds the instant appeal to be one of the initial rating assigned with the grant of service connection.]

The Veteran died after he perfected an appeal in the matter at hand.  In March 2010 (within one year following his death), the appellant (his daughter) filed a claim for accrued benefits, which the RO accepted as a request for substitution under 38 U.S.C.A. § 5121A.  A January 2013 letter granted the request.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) was raised specifically by the Veteran and also by allegations regarding the impact of the diabetes and its complications on his employment/employability.  Therefore, such issue is part and parcel of the claim, on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2014 remand directed the AOJ to obtain from the appellant authorizations and identifying information needed to secure records of private treatment the Veteran received for his diabetes mellitus.  The AOJ sent the appellant a December 2014 letter asking her to provide the requisite information, and in January 2015, she identified the relevant providers as the Philadelphia VA Medical Center and the Cooper University Hospital in Philadelphia, Pennsylvania, and provided a release to secure the relevant private records.  However, the AOJ did not seek records from Cooper University Hospital.  As the appellant has indicated that records of the Veteran's treatment at Cooper University hospital in January 2010 (the month he died) are pertinent to the present appeal and the Board previously ordered that such records be secured, a remand to ensure compliance with that instruction is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 

Furthermore, as noted above, a TDIU claim has been raised by evidence suggesting the Veteran's unemployment was due, at least in part, to his service-connected diabetes and its complications.  See Rice, 22 Vet. App. at 455.  Specifically, he had alleged that employers refused to hire him upon hearing about his diabetes complications and high blood pressure, and medical evidence in the record suggests that his diabetic neuropathy had a significant occupational impact.  Additional development is required to properly address the TDIU claim raised; as the appellant has been substituted for the Veteran in the present appeal, her cooperation with the development will be necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should send the appellant updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the matter of entitlement to a TDIU rating (in the context of the claim for an increased rating for diabetes).  She should also be asked to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact the Veteran's former employers for additional information regarding his employment.

2. The AOJ should then secure for the record the complete clinical records of all evaluations and treatment the Veteran received for his diabetes mellitus and any related complications from Cooper University Hospital in January 2010.  If any are unavailable, the reason for such unavailability must be documented for the record. 

3. Then, the AOJ should arrange for any further development necessary and adjudicate the claim for increase (to encompass the raised claim for a TDIU rating which is "part and parcel" of the increased rating claim).  If it is denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

